DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.

Response to Amendment
The Amendment filed 1/20/22 has been accepted and entered.  Accordingly, Claims 1, 7-10, and 16 have been amended.  
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant’s arguments, see page 7 of the Amendment filed 1/20/22, with respect to claims 1, 10, and 16, in conjunction with amendments “responsive to matching, by the packet filter, the first network packet to a network connection maintained by a proxy application running on the host computer system, causing the packet filter to bypass the proxy application by forwarding the first network packet via the network connection” (claims 1, 10, 16) has been fully considered and are persuasive.  Therefore, rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “responsive to matching, by the packet filter, the first network packet to a network connection maintained by a proxy application running on the host computer system, causing the packet filter to bypass the proxy application by forwarding the first network packet via the network connection” (claims 1, 10, 16) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Wu et al. (U.S. Patent Application Publication No. 2018/0063000), which is directed to stateful connection optimization over stretched networks using packet introspection; and teaches a host computer system in which a hypervisor filtering module is implemented; hypervisor filtering modules are configured with filtering rules to introspect IP packets leaving the VNICS of VMs; when the destination of packet is not local or when the destination is on the same local subnet, the hypervisor filtering module that inspects the packet will not recognize the destination as a local address that needs to be diverted and will allow the packet to be routed according to its default path; 
Salkintzis (U.S. Patent Application Publication No. 2020/0092790), which is directed to data packet routing in a remote unit; and teaches a method perform by a processor; UE receives the data packet; determines a direct offload type for the data packet; if direct offload type is preferred, data packet is sent to a connected non-3GPP access by direct offloading the packet; in response to direct 
Smith et al. (U.S. Patent No. 6,801,927), which is directed to network adaptor card with reverse proxy and cache and method implemented therewith; and teaches when executed by the processing unit, the proxy application manages client connects by establishing network connections between the proxy application and clients via the network (col. 2, lines 5-9); 
Malysh et al. (U.S. Patent Application Publication No. 2020/0053050), which is directed to virtual switch bypass; and teaches a filtering policy instructs the packet processor to permit a data packet with a specific characteristic to pass through the packet processor an onto the virtual machine indicated by the extracted MAC address of a data packet (par [0042]; FIG. 5); and
Frid (U.S. Patent Application Publication No. 2017/0126797), which is directed to system and method for soft failovers for proxy server; and teaches that an apparatus for use with at least one proxy server (par [0037]; FIG. 1); the communication packets exchanged over network between a client and a server is received en route by NIC, and under normal circumstances, directs the communication packets to proxy server (par [0038]). 

The instant application has a proxy application running on the host computer that maintains network connections.  Although the matching step recited in claims are taught by the references, especially, Salkintzis, none of these references, taken alone or in any reasonable combination, teach the claims as amended, “responsive to matching, by the packet filter, the first network packet to a network connection maintained by a proxy application running on the host computer system, causing the packet filter to bypass the proxy application by forwarding the first network packet via the network connection” (claims 1, 10, 16) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/REBECCA E SONG/Primary Examiner, Art Unit 2414